[logo.jpg]

--------------------------------------------------------------------------------

 
PEERLESS CONSULTING SERVICES AGREEMENT


This Consulting Services Agreement (the “Agreement”) is entered into as of
December 1, 2008, (“Effective Date”) by and between Peerless Systems
Corporation, having its principal place of business at 2381 Rosecrans Avenue, El
Segundo, CA 90245 (“Peerless”) and Jeffrey Wald, having his principal place of
business at 175 East 96th Street, Apartment 285, New York, NY 10128
("Consultant").


THE PARTIES HEREBY AGREE:


1.
Scope of Agreement.



During the term of this Agreement, Consultant will perform services for Peerless
as outlined in the Work Authorization in the form of Appendix A attached hereto
and incorporated by reference herein. This Agreement comprises the contract
between Peerless and Consultant.  References throughout this Agreement to
"Peerless" shall mean Peerless Systems Corporation, and all of its subsidiary
and affiliated companies.


2.
Performance of Services.



Consultant agrees to perform the services for Peerless described in a Work
Authorization (the "Services") at the place and during the period specified in
the Work Authorization, unless sooner terminated as provided in this
Agreement.  During the performance of the Services, the Strategic Committee of
the Board of Directors of Peerless (“Strategic Committee”), primarly through its
Chairman,  will act as the Peerless liaison with Consultant.  Consultant will be
paid for the Services as described in the Work Authorization.  Consultant agrees
to use its best efforts to provide such services as described in a Work
Authorization.  Consultant shall adhere to Peerless’ rules and policies,
including but not limited to Peerless’ Code of Conduct.


3.
Payment.



Consultant agrees to submit to Peerless invoices on a monthly basis.  Peerless
shall reimburse Consultant for reasonable travel, living or other expenses which
have been authorized in advance in writing by Peerless, are in compliance with
Peerless’ standard expense reimbursement policy and are incurred in connection
with the performance of Services.  Such expenses shall be itemized on
Consultant's invoices and supported with receipts.  Peerless shall pay such
invoices within 30 days of actual receipt.


4.
Peerless Property.



 
(a)      Consultant acknowledges that all of the information that he learns in
his capacity as a consultant constitutes proprietary information and trade
secrets which are the property of Peerless (“Peerless Property”).  Consultant
shall exercise all precautions commensurate with its highest standards for the
protection of its own trade secrets and proprietary information to insure that
the Peerless Property is not disclosed;



(b)           Consultant shall not use the Peerless Property for the benefit of
any third party or permit any third party to install or use the Peerless
Property.


(c)           Consultant shall not use the Peerless Property for internal
production use, competitive analysis or benchmarking of any kind;
 

--------------------------------------------------------------------------------

Page 1 of 5


[logo.jpg]

--------------------------------------------------------------------------------

 
 
(d)       All copies of the Peerless Property made by Consultant are and remain
the property of Peerless and shall be conspicuously marked.



5.
Confidential Information.



Consultant agrees that the results of the Services and all information furnished
to Consultant by or concerning Peerless, its products or activities, including
without limitation, Proprietary Information (as defined in Appendix B) of
Peerless and any third party and the terms of Consultant's compensation under
this Agreement, will be subject to the Consultant's Nondisclosure Agreement,
which is attached to this Agreement as Appendix B and incorporated by reference.


6.
Reports.



Consultant agrees that it will, during the term of this Agreement, provide
weekly update reports to the Strategic Committee of the Board of Directors of
Peerless. In addition, Consultant will keep Peerless advised as to Consultant's
progress in performing the Services hereunder, and that it will, as requested by
Peerless, prepare written reports with respect thereto.


7.
Conflicts of Interest.



           Consultant certifies that Consultant does not have any outstanding
agreement or obligation that is in conflict with any of the provisions of this
Agreement or that would preclude Consultant from complying with the provisions
hereof.  Consultant agrees further not to enter into any Agreement with another
party which conflicts with the terms and conditions of this Agreement.


8.
Extent of Services and Business Activities.



Consultant shall devote his full-time efforts to the business of Peerless and
shall not devote time to other activities except (a) for activities involving
Spinback or Work Market that are for no more than 5 hours per week and (b) with
the prior written consent of the Strategic Committee.  Consultant covenants and
agrees that for the term of this Agreement, Consultant shall not, whether as an
executive, employee, consultant, agent, principal, partner, member, stockholder,
corporate officer or director, or in any other individual or representative
capacity, whether or not for compensation, engage in or participate in or render
services to any other, provided however, that, notwithstanding the foregoing,
Consultant (a) may invest in securities of any entity, solely for investment
purposes and without participating in the business thereof, if (x) such
securities are traded on any national securities exchange of the National
Association of Securities Dealers, Inc. Automated Quotation System, and (y)
Consultant does not, directly or indirectly, own two percent (2%) or more of any
class of securities of such entity.


9.
Term and Termination.



This Agreement shall be effective as of the Effective Date set forth
above.  Either party may terminate this Agreement with or without Cause upon
thirty (30) days prior written notice to the other party.  If a default occurs,
the non-defaulting party may immediately terminate this Agreement and may
exercise any other remedy available to it under law or equity.  Remedies shall
be cumulative and there shall be no obligation to exercise a particular
remedy.  No delay or failure by either party shall constitute a waiver by any
party of any right or rights under this Agreement.



--------------------------------------------------------------------------------

 
Page 2 of 5


[logo.jpg]

--------------------------------------------------------------------------------

 
10.
General.



10.1         This Agreement shall be governed by and construed in accordance
with the laws of the State of New York (excluding conflict of laws principles)
and the parties consent to jurisdiction of the State and Federal Courts of New
York.


10.2         This Agreement constitutes the complete and exclusive statement of
the Agreement between the parties concerning the subject matter of this
Agreement (including Appendixes A and B and any Work Authorizations executed by
both parties referencing this Agreement).  Peerless and Consultant agree that
this agreement supersedes any prior agreements, proposals, or communications ,
written or oral, regarding this subject matter.  No representation or promise
relating to and no amendment of this Agreement shall be binding unless it is in
writing and signed by duly authorized representatives of both
parties.  Notwithstanding the above, the parties acknowledge and agree that they
may have entered into other separate agreements with each other.


10.3         In the event that any of the provisions contained in this Agreement
are held to be unenforceable, this Agreement shall be construed without such
provisions.


10.4         All notices or requests, including communications  and statements
which are required or permitted under the terms of this Agreement, shall be in
writing and shall be sent by telex or facsimile (and if confirmed by courier or
mail), or sent by recognized commercial overnight courier, or mailed by United
States registered or certified mail.


Notices shall be sent to the parties at the following addresses:



  
For Peerless: 
Peerless Systems Corporation

2381 Rosecrans Avenue
El Segundo, CA 90245
  


  
For Consultant:
Jeffrey Wald

175 East 96thStreet, Apt 28D
New York, NY 10128



--------------------------------------------------------------------------------

 
Page 3 of 5


[logo.jpg]

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused their authorized representatives to
execute this Agreement as of the Effective Date above.


Peerless Systems Corporation
 
CONSULTANT:
                   
By:
/s/ Timothy Brog
 
By:
Jeffrey Wald
         
Name:
Timothy Brog
 
Name:
Jeffrey Wald
         
Title:
Chairman of the Board
 
Title:
           
Date:
12/3/08
 
Date:
12/3/08

 
 

--------------------------------------------------------------------------------

 
Page 4 of 5


[logo.jpg]

--------------------------------------------------------------------------------


APPENDIX A
WORK AUTHORIZATION NO. 1


Primary Responsibilities
The Consultant will take responsibility for the generation and execution of
investment opportunities for Peerless.  He/she will be responsible for leading
efforts in the following essential areas:
 
 
·
development of business plans

 
·
modeling and financial analysis of investment and acquisition opportunities

 
·
development and maintenance of the Company’s pipeline of potential investments;

 
·
assessment of the financial and strategic condition of the individual targets
pursued;

 
·
oversight of third-party consultants, if any, hired in the pursuit, diligence
and execution of transactions;

 
·
oversight of structuring discussions and deal negotiations with interested
parties;

 
·
preparation of reports and presentations to the Strategic Committee as well as
the full Board of Directors, when appropriate; and,

 
·
management of closing activities in the event transactions are consummated.

 
COMMENCEMENT DATE OF SERVICES: December 1, 2008


DESCRIPTION OF CONSULTANT'S PAYMENT: $14,000 USD per month during the Term of
the Agreement plus the possibility of a bonus payment the amount of such, if
any, being at the sole discretion of the Board of Directors of Peerless.


MAXIMUM PAYMENT OBLIGATION OF PEERLESS UNDER
THIS WORK AUTHORIZATION:  $14,000 USD per month plus expenses as outlined in
Exhibit C unless terminated in accordance with this Agreement
 
PEERLESS SYSTEMS CORPORATION
 
CONSULTANT:
         
By:
/s/ Timothy Brog
 
By:
/s/ Jeffrey Wald
         
Name:
Timothy Brog
 
Name:
Jeffrey Wald
         
Title:
Chairman of the Board
 
Title:
           
Date:
12/3/08
 
Date:
12/3/08

 
 

--------------------------------------------------------------------------------

 
Page 5 of 5

